990 F.2d 1378
301 U.S.App.D.C. 108
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ivan A. VILLAMIL-MOREL, Appellant,v.UNITED STATES of America, et. al., Appellees.
No. 92-5018.
United States Court of Appeals, District of Columbia Circuit.
March 19, 1993.Rehearing Denied May 19, 1993.Rehearing En Banc Denied july 13, 1993.

Before EDWARDS, SENTELLE and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on the appeal from a final judgment in the District Court, and was briefed and argued by counsel.   The issues have been accorded full consideration by the Court and occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED and ADJUDGED, by the Court, that the judgment of the District Court is affirmed.   The appellant's case is dismissed without prejudice for lack of personal jurisdiction over the individual defendants and for improper venue.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.